Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are  allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following claim 1 recitation, as amended, is not suggested by prior art of record:

1. (Original) A voltage controlled oscillator (VCO) circuitry comprising: a varactor array comprising: a first varactor unit coupled between a first output node and a second output node, the first varactor unit comprising: a first varactor connected to a first node and a second node, the first node disposed between the first output node and the first varactor; a second varactor connected to the second node and a third node., the third node disposed between the second node and the second output node, wherein the second node is configured to receive a voltage control signal; and first switch circuitry electrically coupled to a fourth node disposed between the first node and the third node, the first switch circuitry selectively electrically couples a first voltage signal or a second voltage signal to the first node and the third node based on a first control signal to selectively enable or disable the first varactor unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849        

AMrTK